Citation Nr: 0638714	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis in 
multiple joints.

2.  Entitlement to service connection for hypertension and 
heart disease.

3.  Entitlement to service connection for gum disease with 
early tooth loss.

4.  Entitlement to service connection for bilateral 
cataracts.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945.  He was a prisoner of war (POW) from December 1943 to 
May 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
June 2002 rating decision, the RO denied service connection 
for arthritis in multiple joints, hypertensive cardiovascular 
disease, gum disease, and cataracts.  In a December 2002 
rating decision, the RO denied entitlement to a TDIU.

The issues of service connection for arthritis and of a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a former POW who was held for over two 
years.

2.  After service, the veteran developed chronic hypertension 
that requires continuous medication.

3.  The veteran does not have irreplaceable missing teeth.

4.  The veteran has a combined schedular VA disability rating 
of 100 percent.

5.  The veteran was not noted to have cataracts nor any other 
disease or injury of the eyes during service.

6.  Bilateral cataracts were found many years after service, 
and are not related to any disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's chronic hypertension is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112(b), 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(c) (2006).  

2.  The veteran is not entitled to VA disability compensation 
for any gum or dental disorder.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2006).

3.  The veteran is entitled to receive VA dental treatment.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5107; 38 C.F.R. §§ 3.381, 
17.161.

4.  The veteran's bilateral cataracts were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth VA's duties to notify 
claimants regarding the development of evidence pertinent to 
their claims, and to assist claimants in developing evidence 
pertinent to their claims.  38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
January 2002 and September 2002.  Those notice informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection and for 
a TDIU.  Those notices did not inform the veteran of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal.  Despite the 
inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the veteran's claim for 
service connection for bilateral cataracts and for 
compensation for gum disease and tooth loss.  No ratings or 
effective dates will be assigned in those cases, so there is 
no possibility that the veteran will be prejudiced by the 
lack of notice with respect to ratings and effective dates.  
The Board grants herein service connection for hypertension 
and entitlement to VA dental treatment.  The RO will address 
the issues of ratings and effective dates when those grants 
are effectuated.

With regard to the issues that the Board is presently 
deciding, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claims.

Hypertension and Heart Disease

The issue before the Board involves the veteran's claim of 
entitlement to service connection for hypertension and heart 
disease.  The veteran attributes those disabilities to damage 
to his health during the period while he was a POW.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  For a veteran who is a former POW, and was 
detained or interned for not less than 30 days, certain 
diseases, including hypertensive vascular disease, are 
presumed to be service connected if that disease becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. §§ 1112(b), 1113; 38 C.F.R. §§ 3.307, 3.309(c).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

On medical examinations during service, the veteran's blood 
pressure was 144/88 in May 1945, 120/70 in August 1945, and 
140/86 in September 1945.  On VA examination in 1950, the 
veteran's blood pressure was 125/80.

From the 1980s forward, the veteran has reported that he has 
been diagnosed with hypertension since the late 1960s or 
early 1970s.  VA medical examinations in 1981 and 1984 showed 
hypertension.  VA medical records dated in 1998 to 2003 
consistently show that the veteran has hypertension, and has 
been on medication to control his hypertension.

The VA rating schedule provides for a compensable rating for 
hypertension if diastolic pressure is predominantly 100 or 
more, systolic pressure is predominantly 160 or more, or with 
a history of diastolic pressure of 100 or more if continuous 
medication is required for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).

The claims file does not contain medical records that show 
what the veteran's blood pressure was before he started on 
medication for it.  The assembled records show, however, that 
he is on continuous medication for hypertension.  Applying 
the benefit of the doubt in favor of the veteran, the Board 
accepts that the long term requirement of continuous 
medication shows that the veteran's hypertension is 
compensably disabling.  As the veteran is a former POW, and 
he has compensably disabling hypertension, the Board grants 
service connection for hypertension.

Gum Disease with Early Tooth Loss

The veteran is seeking service connection for gum disease and 
tooth loss.  Disability compensation and VA dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only, and not compensation.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  The types of 
dental disorders that may be compensable include 
irreplaceable missing teeth, and disease or damage to the 
jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Compensation may be awarded for loss of teeth due to loss of 
substance of the body of the maxilla or mandible, but not to 
the loss of alveolar process as the result of periodontal 
disease, as such is not considered disabling for VA purposes.  
38 C.F.R. § 4.150, Diagnostic Code 9913.

Dental records show that the veteran lost teeth after 
service, and that he wears dentures.  Thus, his missing teeth 
are replaceable.  His gum disease and associated loss of 
teeth are not compensable disorders.  He did not suffer 
inservice injury or disease of the jaw, or any of the other 
conditions listed as compensable dental and oral conditions 
under the rating schedule.  See 38 C.F.R. § 4.150.  
Therefore, he is not eligible for compensation for any dental 
disorder.

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, II 
(a), II (b), II (c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161.  One of these classes of eligibility, Class II (c), 
authorizes any needed dental treatment for those who were 
prisoners of war for 90 days or more.  The veteran is 
eligible for VA dental treatment under Class II (c).  
38 C.F.R. § 17.161(e).  Another class of eligibility, Class 
IV, authorizes any needed dental treatment for those whose 
service-connected disabilities are rated at 100 percent by 
schedular evaluation, or 


who are entitled to the 100 percent rate by reason of 
individual unemployability.  38 C.F.R. § 17.161(h).  In a 
January 2004 rating decision, the veteran was granted 
increased disability ratings and service connection for 
additional disabilities such that his combined schedular 
rating of 100 percent.  Therefore, the veteran is also 
eligible for VA dental treatment under Class IV.

Cataracts

The veteran is seeking service connection for bilateral 
cataracts. The veteran's service medical records do not show 
any complaints or disorders involving the eyes.  On VA 
examination in 1950, there was no abnormality of the eyes.  
The veteran submitted his claim for service connection for 
cataracts in 2001.  On VA examination in April 2002, the 
veteran reported that he had been told that he had early 
cataracts.  He did not indicate that he had sustained any 
injuries to his eyes during service.  The examiner found 
early cataracts in both eyes, greater in the left than in the 
right.  The examiner stated that the cataracts were age 
related.

The veteran's cataracts were not found in service or soon 
after service.  There is no medical evidence linking the 
current cataracts to any disease or injury in service.  The 
preponderance of the evidence, therefore, is against service 
connection for the bilateral cataracts.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for gum disease and tooth 
loss for purposes of payment of VA disability compensation is 
denied.

Entitlement to service connection for gum disease and tooth 
loss for purposes of eligibility for VA dental treatment is 
granted.

Entitlement to service connection for bilateral cataracts is 
denied.


REMAND

In a May 2001 claim, the veteran indicated that he was 
seeking service connection for arthritis in both shoulders, 
both hands, both hips, and both knees.  He asserted that 
arthritis in those joints was attributable to his time as a 
POW.  If a former POW develops compensably disabling post-
traumatic osteoarthritis at any time after service, it is 
presumed to be service connected.  38 C.F.R. § 3.309(c) 
(2006).

In a January 2004 rating decision, the RO granted service 
connection for arthropathies in both hands.  The veteran has 
had VA medical examinations and treatment.  Records in the 
claims file show treatment for a right knee disability 
following a post-service injury, and contain some findings 
regarding other joints.  The assembled medical records, 
however, do not indicate whether the veteran has arthritis in 
his shoulders, hips, or left knee.  The Board will remand the 
issue for an examination to determine whether the veteran has 
arthritis in those joints.

On August 30, 2002, the RO received the veteran's claim for a 
TDIU.  The veteran was subsequently granted a 100 percent 
combined rating under the rating schedule.  As the combined 
rating was effective May 2, 2003, later than the receipt of 
the claim for a TDIU, the TDIU claim is relevant for the 
period between receipt of the TDIU claim and the effective 
date of the 100 percent combined rating.

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  38 C.F.R. § 4.16(a) (2006).  Even if 
service-connected disabilities fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration of a TDIU is warranted if the 
veteran nonetheless is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2006).

In the present decision, the Board is granting service 
connection for hypertension, and is remanding for further 
development the claim for service connection for arthritis in 
multiple joints.  The addition of a service-connected 
hypertension disability, and the possibility of service 
connection for arthritis, affect the ratings to be considered 
in addressing the veteran's TDIU claim.  Therefore, the Board 
will remand the TDIU issue for readjudication by the RO after 
the RO assigns a rating for hypertension, and develops and 
reconsiders the claim for service connection for arthritis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination to determine whether he 
has arthritis in his shoulders, hips, or 
left knee.  The examiner should indicate 
whether or not arthritis is present in 
each of those joints.  Thereafter, the RO 
should review the claim for service 
connection for arthritis in multiple 
joints, to include the shoulders, hips, 
and knees.

2.  After the RO assigns a rating for 
hypertension (for which the Board has 
granted service connection), and reviews 
the claim for service connection for 
arthritis in multiple joints, the RO 
should review the claim for a TDIU.  If 
any claim remains denied, the RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


